UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------x

CAPRICE ELECTRONICS, INC,

                          Plaintiff,

                 -against-                                  MEMORANDUM AND ORDER
                                                              20-CV-5670 (RPK) (SJB)
THE HANOVER INSURANCE GROUP
d/b/a The Hanover Insurance Company,

                           Defendant.
----------------------------------------------------x
RACHEL P. KOVNER, United States District Judge:

        Plaintiff Caprice Electronics, Inc., brought an action against The Hanover Insurance Group

in the Supreme Court for the State of New York, Kings County. See Verified Compl. (Dkt. #1-2).

The complaint alleges that defendant breached an insurance contract and acted in bad faith. See id.

¶¶ 5-18. Defendant removed that action to this Court. See Notice of Removal (Dkt. #1). Plaintiff

moved to remand this action back to state court. See Mot. to Remand (Dkt. #5).

        I referred plaintiff’s remand motion to Judge Sanket J. Bulsara, who has recommended that

the motion be granted. See Report and Recommendation (“R. & R.”) at 8 (Dkt. #17). No party

has objected to the R. & R. within the time required by Section 636(b)(1).

        A district court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). When no party has

objected to a magistrate judge’s recommendation, the recommendation is reviewed, at most, for

“clear error.” See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes (1983) (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”); see, e.g., Alvarez Sosa v. Barr, 369 F. Supp. 3d

492, 497 (E.D.N.Y. 2019). Clear error will only be found only when, upon review of the entire

                                                        1
record, the Court is left with “the definite and firm conviction that a mistake has been committed.”

United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006). I have reviewed Judge Bulsara’s

recommendation and, having found no clear error, adopt it in full. The remand motion is granted.

The Clerk of Court is directed to remand this action back to Kings County.

         SO ORDERED.

                                               /s/ Rachel Kovner
                                              RACHEL P. KOVNER
                                              United States District Judge

Dated:         May 25, 2021
               Brooklyn, New York




                                                 2
